UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7376



WILLIAM HARRISON,

                                            Petitioner - Appellant,

          versus


RONALD JONES, Superintendent,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-99-109-5-2-MU)


Submitted:   January 24, 2003           Decided:     February 10, 2003


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Harrison, Appellant Pro Se. Diane Appelton Reeves, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Harrison seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

To be entitled to a certificate of appealability, Harrison must

make “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).             When a district court

dismisses      solely   on    procedural    grounds,   the   petitioner    “must

demonstrate      both   (1)    ‘that   jurists   of    reason   would    find    it

debatable whether the petition states a valid claim of the denial

of a constitutional right,’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’” Rose v. Lee 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)). Upon examination

of Harrison’s petition, we cannot conclude that reasonable jurists

would find it debatable whether the district court correctly

concluded the petition was untimely filed.* Accordingly, we deny a

certificate of appealability and dismiss the appeal.              See Harrison

v. Jones, No. CA-99-109-5-2-MU (W.D.N.C. filed Aug. 30, 2002,

entered Sept. 3, 2002). We dispense with oral argument because the

facts    and   legal    contentions    are   adequately      presented    in    the




     *
       Because the district court correctly found that Harrison’s
petition was time-barred, we do not address the court’s additional
holding that the petition was without merit.


                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3